DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.         The present office action is made in response to the amendment filed by applicant on 4/26/2022. It is noted that in the amendment, applicant has made changes to the abstract, the drawings, the specification and the claims.
A) Regarding to the drawings, applicant has submitted two replacement sheets contained corrections to figures 5 and 6;
B) Regarding to the abstract and the specification, applicant has submitted a copy of the changes to each of the abstract and the specification, and a statement that the changes to the abstract and the specification as set forth in the substitute abstract and the substitute specification filed on 3/26/2020 do not contain any new matter, see amendment of 4/26/2022, page 20.
C) Regarding to the claims, applicant has amended claims 2-7, 9-11 and 13, and canceled claims 1 and 8. There is not any claim being added into the application. As amended, the pending claims are claims 2-7 and 9-13 which claims are examined in the present office action.
Response to Arguments
3.	The amendments to the abstract, the drawings, the specification and the claims as provided in the amendment of 4/26/2022, and applicant's arguments provided in the mentioned amendment, pages 19-21, have been fully considered and yielded the following conclusions.
A) Regarding to the objections to the drawings and the specification as set forth in the office action of 1/26/2022, the amendments to the drawings and the specification as provided in the amendment of 4/26/2022 and applicant’s arguments provided in the mentioned amendment, page 20, have been fully considered and are sufficient to overcome the objections to the drawings and the specification set forth in the mentioned office action.
B) Regarding to the objection to the abstract as set forth in the office action of 1/26/2022, the amendments to the abstract as provided in the amendment of 4/26/2022 are not the same as the changes to the abstract filed on Pre-amendment of 3/26/2020. Thus, the request to change to the abstract as filed on 4/26/2022 has NOT been entered. The abstract as filed on 3/26/2020 is used in the examination and is objected for the reasons as set forth in the office action of 1/26/2022 and repeated in the present office action.
C) Regarding to Claim Interpretation as set forth in the office action of 1/26/2022, since applicant has not amended the claims or provided any arguments to overcome the Claim Interpretation, thus the Claim Interpretation as set forth in the mentioned office action are repeated and modified in the present office action as a result of the amendments to the claims provided in the amendment of 4/26/2022.




D) Regarding to the objections of the claims 1-13 as set forth in the office action of 1/26/2022, the amendments to claims as provided in the amendment of 4/26/2022 and applicant’s arguments provided in the mentioned amendment, page 19, have been fully considered and are sufficient to overcome the objections to the mentioned claims set forth in the mentioned office action.
However, the amendments to the claims raise new objections to the claims as provided in the present office action.
E) Regarding to the objections of claims 11-12 under 37 CFR 1.75(c) as being in improper form  as set forth in the office action of 1/26/2022, the amendments to claims as provided in the amendment of 4/26/2022 are sufficient to overcome the objections to the mentioned claims set forth in the mentioned office action.
F) Regarding to the rejections to the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 1/26/2022, the amendments to claims as provided in the amendment of 4/26/2022 and applicant’s arguments provided in the mentioned amendment, page 19, have been fully considered and are sufficient to overcome the objections to the mentioned claims set forth in the mentioned office action.
However, the amendments to the claims raise new rejections to the claims as provided in the present office action.
G) Regarding to the rejection of claims 1-9 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of U.S. Patent No. 10,649,194 in view of Mulkens et al (US Patent No. 7,324,185) as set forth in the office action of 1/26/2022, the amendments to claims as provided in the amendment of 4/26/2022 and applicant’s arguments provided in the mentioned amendment, page 21, have been fully considered and are sufficient to overcome the rejection of claims 1-8, not claim 9, on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of U.S. Patent No. 10,649,194 in view of Mulkens et al (US Patent No. 7,324,185) as set forth in the mentioned office action of 1/26/2022.
The amendments to the claim 9 are not sufficient to overcome the rejection of the claim on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of U.S. Patent No. 10,649,194 in view of Mulkens et al (US Patent No. 7,324,185) because all features recited in the claim are read from the combined product provided by Patent claims 1 and 3-4 in view of Mulkens et al. It is noted that applicant has not provided any specific arguments to show the difference(s) between the media feeding device of the amended claim 9 from the combined product provided by Patent claims 1 and 3-4 in view of Mulkens et al. The rejection of claim 9 is modified as provided in the present office action.
H) Regarding to the rejection of claims 1-9 under 35 U.S.C. 102(a)(1) as being anticipated by Mulkens et al (US Patent No. 7,324,185), and the rejection of claims 10 and 13 under 35 U.S.C. 103 as being unpatentable over Mulkens et al in view of Kobitskiy et al (Germany reference No. DE 10 2012 110 077 A1) as set forth in the office action of 1/26/2022, the amendments to claims as provided in the amendment of 4/26/2022 and applicant’s arguments provided in the mentioned amendment, page 21, have been fully considered but are not sufficient to overcome the rejections of claims 1-10 and 13, now applied to claims 2-7 and 9-13, over the arts provided by Mulkens et al or Mulkens et al in view of Kobitskiy et al. 
Claims 2-7 and 9-13, over the arts provided by Mulkens et al or Mulkens et al in view of Kobitskiy et al because all features recited in the claims are read from the apparatus provided by Mulkens et al or the combined product provided by Mulkens et al in view of Kobitskiy et al. It is noted that applicant has not provided any specific arguments to show the difference(s) between the device of the present claims from the apparatus provided by Mulkens et al or the combined product provided by Mulkens et al in view of Kobitskiy et al. The rejections of present claims 2-7 and 9-13 are modified as provided in the present office action.
Drawings
4.         The two replacement sheets contained figures 5-6 were received by the Office on 4/26/2022. As a result of the changes to the drawings, the application now contains a total of six sheets of figures 1-6 which includes four sheets of figures 1-4 as filed on 3/26/2020, and two replacement sheets contained figures 5-6 as filed on 4/26/2022. The mentioned six sheets of figures 1-6 are now approved by the examiner.
Specification
5.       The substitute specification filed on 3/26/2020 has been entered.
6.       The lengthy specification which was amended by the amendment of 4/26/2022 and 3/26/2020 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
7.       The abstract of the disclosure is objected to because of the following reason(s).  Correction is required.  See MPEP § 608.01(b).
First, the abstract has more than one paragraph; and
Second, the sentence thereof “The channel or, if a plurality of channels are formed, at least one of the present channels … the first lens surface” (lines 6-7) has at least one grammatical error. In other words, what does applicant mean by “The channel at least one of the present channels … the first lens surface”?
8.       Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
9.       The disclosure is objected to because of the following informalities: a) It is noted that while the substitute specification contains some paragraphs provided in the section of “Description of the Invention”; however, the specification does not have a summary of the invention; b) In paragraph [0009] of the substitute specification: on line 2, the serial number of the Germany reference thereof “20 2015 200 927 A1” appeared as not corrective. Should the number of “20” be changed to –10--, see the IDS filed on 10/23/2020, section of “FOREIGN PATENT DOCUMENTS”, the citation number #3. There are still some grammatical and/or idiomatic errors in the specification. Applicant should carefully proofread the specification.  
Appropriate correction is required
Claim Objections
10.       Claims 9 and 11 are objected to because of the following informalities.  Appropriate correction is required.
a) The use of claimed language in claim 9 by the feature thereof “A media feed … a reservoir” (lines 1-6) is not consistent. The preamble of the claim recites “A media feed device for feeding a medium to a contact region between an optical lens and an object”, see the claim on lines 1-2. While applicant has used an article “an (or a)” for an optical lens, an object, a medium, see the mentioned feature of the claim on lines 3-4 and 6; however, applicant has used the term “the contact region”, see the mentioned feature of the claim on line 6. Should “the contact region” (line 6) be changed to --a contact region-- to maintain a consistence in claimed language?
Further, the terms thereof “are form at least one” appeared on line 9 should be changed to --are formed, at least one--, see the use of similar terms in claim 11 and claim 13, line 11 of each claim.
b) The use of claimed language is not consistent. In claim 11, applicant has used both terms “the” and “said” to refer to an element/component previously recited. For example, while applicant has used the terms of “said optical lens” on line 3; however, applicant has used the terms of “the optical lens” on line 9. It is suggested that applicant uses same terms throughout all claims for the purpose of maintain a consistency in claimed language. In particular, the term “said” on line 3 should be changed to --the--.
Claim Interpretation
11.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

12.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
13.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are: 
a)  “one (or a)media line” as recited in each of claims  9, 11 and 13; 
b) “a used region of the optical lens” as recited in claim 2;
c) “an immersion device” as recited in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
14.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

15.	Claims 2-7 and 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.
a) Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,
as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim is rejected because the disclosure, as originally filed, does not provide support for the feature thereof “the at least one media line is accommodated in the at least first channel over a section of a length of the at least one media line” as recited in the amended claim 9. Applicant is respectfully invited to review the disclosure, as originally filed, in which the disclosure, as originally filed, discloses a plurality of media lines (6) and a plurality of (first) channels (3) wherein only one media line (6) is accommodated in one channel (3). The disclosure, as originally field, does not provide support for a plurality of media lines (6) are accommodated in one channel (3) or the disclosure, as originally field, does not provide support for one media lines (6) are accommodated in a plurality of channels (3) as recited from the mentioned feature. Applicant should note that the terms “at least one” is understood as the number is 1, 2, 3, 7, ….
b) Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,
as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim is rejected because the disclosure, as originally filed, does not provide support for the feature thereof “the optical lens … a line that is oriented vertical with respect to the surface of the earth” as recited in the amended claim 10 on lines 3-4.
Applicant should note that while the disclosure, as originally field, disclose that the optical axis of the optical lens (1) is inclined with respect to a so-called “vertical”; however, the disclosure, as originally filed, does not support for the feature that the so-called “vertical” is “a line that is oriented vertical with respect to the surface of the earth” as recited in the amended claim 10 on lines 3-4.
c) Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,
as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
c1) The claim is rejected because the disclosure, as originally filed, does not provide support for the feature thereof “A microscope having an optical lens and/or an objective which has an optical lens … an immersion device” (lines 1-14).
The claim is rejected because the disclosure, as originally filed, does not provide support for the feature of a microscope having an optical lens and an objective lens which has an optical lens as recited in the claim on lines 1-2 which optical lens has the structures as recited by “said optical lens …the first lens surface” (claim 11 on lines 2-13).
Applicant is respectfully invited to review the disclosure, as originally filed, which discloses a microscope having an illumination objective lens (11), a detection lens (12) and an optical lens (1) wherein the optical lens (1) having a first surface (1.1) facing an object (15) and a second lens surface (1.2) facing away the object (15). The disclosure, as originally filed, does not disclose a microscope having an optical lens AND an objective which has an optical lens with the feature regarding to the optical lens as claimed (examiner’s emphasis).
c2) The claim is rejected because the disclosure, as originally filed, does not provide support for the feature thereof “at least one channel opening onto at least a first channel on the first lens surface” as recited in the amended claim 11 on line 8. Applicant is respectfully invited to review the disclosure, as originally filed, in which the disclosure, as originally filed, discloses a plurality channels (6) which each channel (3) has only one opening (3.2) on the first lens surface (1.1) of the optical lens (1).  The disclosure, as originally field, does not provide support for a plurality of channel(s) opening onto only one first channel on the first lens surface or the disclosure, as originally field, does not provide support for one channel opening onto a plurality of first channels on the first lens surface as recited from the mentioned feature. Applicant should note that the terms “at least one” is understood as the number is 1, 2, 3, 7, ….
c3) the claim is rejected because the disclosure, as originally filed, does not provide support for the feature thereof “at least one section of a media line formed in the at least first channel” as recited in the amended claim 11 on line 10. Applicant is respectfully invited to review the disclosure, as originally filed, in which the disclosure, as originally filed, discloses a plurality of media lines (6) and a plurality of (first) channels (3) wherein each channel (3) has a wall (3.1) defined a section (6.1) for supporting only one media line (6). The disclosure, as originally field, does not provide support for a plurality of sections (6.1) of a media line formed in only one first channel (3) on the first lens surface (1.1) of the optical lens (1) or the disclosure, as originally field, does not provide support for one section of a media line (6.1) is formed on plurality of first channels on the first lens surface (1.1) of the optical lens (1) as recited from the mentioned feature. Applicant should note that the terms “at least one” is understood as the number is 1, 2, 3, 7, ….; and
c4) the claim is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the similar reason as set forth in element b) above.
d) Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the similar reason as set forth in elements b) and  c(2) above.
e) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
16.	Claims 2-7 and 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.
a) Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim is rejected because the disclosure does not provide support for the feature thereof “the at least one media line is accommodated in the at least first channel over a section of a length of the at least one media line” as recited in the amended claim 9. Applicant is respectfully invited to review the disclosure in which the disclosure discloses a plurality of media lines (6) and a plurality of (first) channels (3) wherein only one media line (6) is accommodated in one channel (3). The disclosure does not provide support for a plurality of media lines (6) are accommodated in one channel (3) or the disclosure, as originally field, does not provide support for one media lines (6) are accommodated in a plurality of channels (3) as recited from the mentioned feature. Applicant should note that the terms “at least one” is understood as the number is 1, 2, 3, 7, ….
b) Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claim is rejected because the disclosure does not provide support for the feature thereof “the optical lens … a line that is oriented vertical with respect to the surface of the earth” as recited in the amended claim 10 on lines 3-4.
Applicant should note that while the disclosure, as originally field, disclose that the optical axis of the optical lens (1) is inclined with respect to a so-called “vertical”; however, the disclosure, as originally filed, does not support for the feature that the so-called “vertical” is “a line that is oriented vertical with respect to the surface of the earth” as recited in the amended claim 10 on lines 3-4.
c) Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,
as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
c1) The claim is rejected because the disclosure, as originally filed, does not provide support for the feature thereof “A microscope having an optical lens and/or an objective which has an optical lens … an immersion device” (lines 1-14).
The claim is rejected because the disclosure, as originally filed, does not provide support for the feature of a microscope having an optical lens and an objective lens which has an optical lens as recited in the claim on lines 1-2 which optical lens has the structures as recited by “said optical lens …the first lens surface” (claim 11 on lines 2-13).
Applicant is respectfully invited to review the disclosure, as originally filed, which discloses a microscope having an illumination objective lens (11), a detection lens (12) and an optical lens (1) wherein the optical lens (1) having a first surface (1.1) facing an object (15) and a second lens surface (1.2) facing away the object (15). The disclosure, as originally filed, does not disclose a microscope having an optical lens AND an objective which has an optical lens with the feature regarding to the optical lens as claimed (examiner’s emphasis).
c2) The claim is rejected because the disclosure, as originally filed, does not provide support for the feature thereof “at least one channel opening onto at least a first channel on the first lens surface” as recited in the amended claim 11 on line 8. Applicant is respectfully invited to review the disclosure, as originally filed, in which the disclosure, as originally filed, discloses a plurality channels (6) which each channel (3) has only one opening (3.2) on the first lens surface (1.1) of the optical lens (1).  The disclosure, as originally field, does not provide support for a plurality of channel(s) opening onto only one first channel on the first lens surface or the disclosure, as originally field, does not provide support for one channel opening onto a plurality of first channels on the first lens surface as recited from the mentioned feature. Applicant should note that the terms “at least one” is understood as the number is 1, 2, 3, 7, ….
c3) the claim is rejected because the disclosure, as originally filed, does not provide support for the feature thereof “at least one section of a media line formed in the at least first channel” as recited in the amended claim 11 on line 10. Applicant is respectfully invited to review the disclosure, as originally filed, in which the disclosure, as originally filed, discloses a plurality of media lines (6) and a plurality of (first) channels (3) wherein each channel (3) has a wall (3.1) defined a section (6.1) for supporting only one media line (6). The disclosure, as originally field, does not provide support for a plurality of sections (6.1) of a media line formed in only one first channel (3) on the first lens surface (1.1) of the optical lens (1) or the disclosure, as originally field, does not provide support for one section of a media line (6.1) is formed on plurality of first channels on the first lens surface (1.1) of the optical lens (1) as recited from the mentioned feature. Applicant should note that the terms “at least one” is understood as the number is 1, 2, 3, 7, ….; and
c4) the claim is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the similar reason as set forth in element b) above.
d) Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the similar reason as set forth in elements b) and  c(2) above.
e) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
17.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


18.       Claims 2-7 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “at least one section of a media line … the working position” (lines 9-11). The mentioned feature makes the claim indefinite because it is unclear about the structure of the optical lens regarding to the channel(s). In other words. It is unclear whether the optical lens having one channel as read from the terms “at least one channel” or a plurality of channels as read from “if a plurality of channels”.
b) Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “said optical lens” (claim 11 on line 3). It is noted that the claim recites two optical lenses, i.e., on line 1 and the other on line 2, thus which “optical lens” does applicant imply by “said optical lens” on line 3?
c) Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “a wall of the at least first channel forms the at least one section of the media line” (lines 2). Since the terms “at least first channel” is understood as the number of first channel is 1, 2, 3, 7, …. then when the number of first channel is 2 or 3 or 4 or … then it is unclear how a plurality of first channels have only one wall.
d) Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the channel” (line 2) lacks a proper antecedent basis.
e) Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
e1) the claim is rejected by the features thereof “the optical lens comprising: an optical lens having a first lens surface … to be observed” (lines 2-5). What does applicant mean by the mentioned feature? In particular, what does applicant mean by “the optical lens comprising: an optical lens” (lines 2-3)? and
e2) the claim is rejected by the feature thereof “at least one section of a media line … the working position” (lines 10-13). The mentioned feature makes the claim indefinite because it is unclear about the structure of the optical lens regarding to the channel(s). In other words. It is unclear whether the optical lens having one channel as read from the terms “at least one channel” or a plurality of channels as read from “if a plurality of channels”.
f) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
Double Patenting
19.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
20.       Claim 9, as best as understood, is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of U.S. Patent No. 10,649,194 in view of Mulkens et al (US Patent No. 7,324,185, of record).
Claims 1 and 3-4 of the Patent No. 10,649,194 discloses an arrangement having a media supply unit for supplying media to a contact region between an objective lens and an object to be observed, see claim 1, wherein the optical lens comprises first and second surfaces and a channel extending through the lens, see claim 3, and the channel opens up away from a highest point of the first lens surface in a vertical alignment, see claim 4. It is noted that Patent claims 1 and 3-4 does not clearly disclose the feature of at least one section of a media line formed in the channel. However, an optical lens having a first and second lens surfaces and a channel running through the optical lens wherein the channel opens up away from a highest point of the first lens surface in a vertical alignment and at least one section of the media line formed in the channel is disclosed in the art as can be seen in the system provided by Mulkens et al.
In particular, Mulkens et al discloses a lithographic projection apparatus having an illumination system for illumination a reticle, a projection system for imaging the reticle onto a wafer, and an immersion supply system for providing and removing an immersion medium into a space between the final lens of the projection system and a surface of the wafer, see columns 3-7 and figs. 1 and 7. The apparatus provided by Mulkens et al further comprises the following features:
First, the final lens (30 ‘) of the projection system comprises a first lens surface arranged to be facing the wafer which is considered as an object to be observed, and a second lens surface arranged to be facing away from the object to be observed; 
Second, one channel (32) opening onto the first lens surface wherein the channel (32) runs through the optical lens (30’) and the channel opens up outside a highest point in vertical alignment of the first lens surface, see column 7, lines 51-53;
Third, the inner wall of the channel (32) defines one section of a media line in which the immersion liquid (11) is guided to the space which is considered as a contact region between the first surface of the lens (30’) and the surface of the wafer;
Fourth, the immersion supply system (20) comprises a reservoir and means for containing a medium and for supplying and removing the medium to or from the contact region; and
Fifth, the channel (32) allowing the passing of the liquid (11) over a length of the channel.
Thus, it would have been obvious to one skilled in the art to utilize the optical lens as provided in Patent claims 1 and 3-4 by using/forming the inner wall of the channel (32) as a media line for the purpose of guiding/allowing the passing of the media/liquid (11) from an immersion supply system to the contact region between the first lens surface of the optical lens and the surface of the wafer.
Claim Rejections - 35 USC § 102
21.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
22.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
23.       Claim 9, as best as understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mulkens et al (US Patent No. 7,324,185).
Mulkens et al discloses a lithographic projection apparatus having an illumination system for illumination a reticle, a projection system for imaging the reticle onto a wafer, and an immersion supply system for providing and removing an immersion medium into a space between the final lens of the projection system and a surface of the wafer. 
Regarding to present claim 9, the lithographic projection apparatus as provided in columns 3-7 and shown in figs. 1 and 7 comprises the following features:
First, the final lens (30 ‘) of the projection system comprises a first lens surface arranged to be facing the wafer (W) which is considered as an object to be observed, and a second lens surface arranged to be facing away from the object to be observed wherein a contact region is defined between the wafer (W) and the first surface of the lens (30’);
Second, one channel (32) opening onto the first lens surface wherein the channel (32) runs through the optical lens (30’) and the channel opens up outside a highest point in vertical alignment of the first lens surface, see column 7, lines 51-53. It is noted that the channel (32) is used for guiding a medium in the form of an immersion liquid (11) into the contact region between the wafer (W) and the first surface of the lens (30’);
Third, the inner wall of the channel (32) defines one section of a media line in which the immersion liquid (11) is guided to the space which is considered as a contact region between the first surface of the lens (30’) and the surface of the wafer;
Fourth, the immersion supply system (20) comprises a reservoir and means for containing a medium and for supplying and removing the medium to or from the contact region; and
Fifth, the channel (32) allowing the passing of the medium (11) over a length of the channel.
Claim Rejections - 35 USC § 103
24.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
25.       Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mulkens et al in view of Kobitskiy et al (Germany reference No. DE 10 2012 110 077 A1, of record).
The lithographic projection apparatus having an illumination system for illumination a reticle, a projection system for imaging the reticle onto a wafer, and an immersion supply system for providing and removing an immersion medium into a space between the final lens of the projection system and a surface of the wafer as provided by Mulkens et al meets all features recited in the present claim 10 except the feature that the optical axis of the optical lens is inclined with respect to the so-called “a line oriented vertical with respect to the surface of the earth in a working position. However, a system having a lens system wherein the lens system is arranged in a manner which its optical axis of the lens system is aligned with a line oriented vertical with respect to a surface of the earth or is inclined with a line oriented vertical with respect to a surface of the earth is known to one skilled in the art as can be seen in the system provided by Kobitskiy et al. In particular, Kobitskiy et al discloses a system having an illuminating lens system (10) for illuminating an object where the illuminating lens system (10) and thus its optical axis (11) is arranged in a manner which its optical axis (11) of the lens system (10) is aligned with a vertical (21) or is inclined with a vertical (21), see paragraphs [0037]-[0040] and figs. 1a) – 1d). Regarding to the feature that the line is oriented vertical to the surface of the earth, such feature is read from the microscope provided by Kobitskiy et al because the axis (21) of the detection objective (20) is considered as a line oriented vertical to the surface of the earth. Thus, it would have been obvious to one skilled in the art to modify the system provided by Mulkens et al by rearranging/orienting the projecting system or the wafer so that the optical axis of the projecting system inclined with respect to a line oriented vertical to a surface of the earth as suggested by Kobitskiy et al to meet a particular application such as forming/copying a reticle on a sidewall of a wafer.
26.       Claims 2-7, and 11-13, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Mulkens et al in view of Kobitskiy et al (Germany reference No. DE 10 2012 110 077 A1, of record).
Mulkens et al discloses a lithographic projection apparatus having an illumination system for illumination a reticle, a projection system for imaging the reticle onto a wafer, and an immersion supply system for providing and removing an immersion medium into a space between the final lens of the projection system and a surface of the wafer, see columns 3-6 and fig. 1. Regarding to the feature of “an objective” as recited in preamble of claim 11, it is noted that the projection system apparatus provided by Mulkens et al is considered as an objective. Applicant should note that while the claim recites an objective; however, such term is provided in the preamble of the claim and there is not any structural feature of the so-called “objective” being provided.
a) Regarding to each of present claims 11 and 13, the lithographic projection apparatus as provided in columns 3-7 and shown in figs. 1 and 7 comprises the following features:
First, the final lens (30 ‘) of the projection system comprises a first lens surface arranged to be facing the wafer (W) which is considered as an object to be observed, and a second lens surface arranged to be facing away from the object to be observed wherein a contact region is defined between the wafer (W) and the first surface of the lens (30’);
Second, one channel (32) opening onto the first lens surface wherein the channel (32) runs through the optical lens (30’) and the channel opens up outside a highest point in vertical alignment of the first lens surface, see column 7, lines 51-53. It is noted that the channel (32) is used for guiding a medium in the form of an immersion liquid (11) into the contact region between the wafer (W) and the first surface of the lens (30’);
Third, the inner wall of the channel (32) defines one section of a media line in which the immersion liquid (11) is guided to the space which is considered as a contact region between the first surface of the lens (30’) and the surface of the wafer;
Fourth, the immersion supply system (20) comprises a reservoir and means for containing a medium and for supplying and removing the medium to or from the contact region; and
Fifth, the channel (32) allowing the passing of the medium (11) over a length of the channel.
b) Regarding to present claim 2, the lens (30’) comprises a used region in which there not any channel runs through, see column 7, lines 55-58 and fig. 7
c) Regarding to present claims 3-4, such features are read from the channel (32) in which the inner wall of the channel (32) defines one section of a media line in which the immersion liquid (11) is guided to the space defined between the first surface of the lens (30’) and the surface of the wafer.
d) Regarding to present claims 5 and 6, the first and second lens surfaces of the optical lens (32) is a concave surface, see columns 6-7 and fig. 7.
e) Regarding to the present claim 7, it is noted that the projection system in which the optical lens (32) is a final lens is a system having a plurality of individual lenses. 
The lithographic projection apparatus having an illumination system for illumination a reticle, a projection system for imaging the reticle onto a wafer, and an immersion supply system for providing and removing an immersion medium into a space between the final lens of the projection system and a surface of the wafer as provided by Mulkens et al meets all features recited in each of the present claims 11 and 13 except the feature that the optical axis of the optical lens is inclined with respect to the so-called “a line oriented vertical with respect to the surface of the earth in a working position. However, a system having a lens system wherein the lens system is arranged in a manner which its optical axis of the lens system is aligned with a line oriented vertical with respect to a surface of the earth or is inclined with a line oriented vertical with respect to a surface of the earth is known to one skilled in the art as can be seen in the system provided by Kobitskiy et al. In particular, Kobitskiy et al discloses a system having an illuminating lens system (10) for illuminating an object where the illuminating lens system (10) and thus its optical axis (11) is arranged in a manner which its optical axis (11) of the lens system (10) is aligned with a vertical (21) or is inclined with a vertical (21), see paragraphs [0037]-[0040] and figs. 1a) – 1d). Regarding to the feature that the line is oriented vertical to the surface of the earth, such feature is read from the microscope provided by Kobitskiy et al because the axis (21) of the detection objective (20) is considered as a line oriented vertical to the surface of the earth. Thus, it would have been obvious to one skilled in the art to modify the system provided by Mulkens et al by rearranging/orienting the projecting system or the wafer so that the optical axis of the projecting system inclined with respect to a line oriented vertical to a surface of the earth as suggested by Kobitskiy et al to meet a particular application such as forming/copying a reticle on a sidewall of a wafer.


Regarding to the present claim 12, it would have been obvious to one skilled in the art to use an optical lens in the space defined among the illumination objective and the detection objective and the object to be viewed in the combined product for the purpose of controlling the temperature of the microscope as read from the combined product.
Conclusion
27.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
28.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872